A reconsideration of the foregoing opinion confirms us in the conclusions therein expressed.
Since the judgment below must be recast, we deem it proper to consider now another feature which is necessarily involved in the award, and which must often recur in the administration of the law.
It is the theory of counsel for appellant — the plaintiff herein — that where an award is made for a total temporary
disability, and also for a permanent partial disability (in this case 32 weeks for the former, and 80 weeks for the latter), the two periods do not overlap, but the second period begins only upon the termination of the first, and that the total period for both compensations in this case would therefore be 112 weeks.
This is not our view of the meaning and effect of the statute, which very clearly does not contemplate double compensation for one and the same period. On the contrary, whenever a permanent partial disability is concurrent with a temporary total disability, the number of weeks allowed for the latter, if less, must be deducted from the number of weeks allowed for the former.
In the instant case, therefore, the two disabilities being concurrent, the allowance of 32 weeks for temporary total disability should be deducted from the allowance of 80 weeks for permanent partial disability, thereby reducing the allowance for the latter to 48 weeks; the result being that the injured employee is compensated for 32 weeks at the higher rate, and for 48 weeks at the lower.
The trial court will proceed in accordance with the rules above declared.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur. *Page 687